DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 20 April 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth that the metal-matrix composite tool has a matrix region, an outer surface, and an inner, localized area spaced apart from the outer surface within the reinforcement material. It is unclear as to what would or would not meet the particular limitation of an inner, localized area spaced. A review of the claim failed to turn up requirements for particular properties for this area, such as size, shape, composition, or other such properties. It is unclear if any area that is within the composite tool that is apart from the outer surface could be designated to be an inner, localized area. 
Additionally, it unclear what is meant by being “spaced apart from the outer surface” within the confines of the claims. It is unclear at what point a region would be considered to be spaced apart from the outer surface versus not being spaced apart from the outer surface. 
For the purposes of examination, the Office is interpreting this to mean that a region of any size, shape, composition, etc. can be considered as being an inner, localized area. The Office is further interpreting this claim to mean that the region that is being considered as such cannot be located with a portion at the outermost surface of the tool. 
As to claims 2-10 and 21-30, these dependent claims depend from in dependent claim 1 and incorporate the limitations therein. These dependent claims are therefore rejected for the reasons set forth above in regards to independent claim 1. 

In further regards to claims 23 and 24, these claims set forth that the localized density is not disposed on the outer surface and that the localized density is not disposed on the outer surface of the drill bit. However, independent claim 1, from which these claims depend, sets forth that the metal-matrix composite has “an inner, localized area spaced apart from the outer surface within the reinforcement material…” This appears to mean in claim 1 that the localized area must be “inner” and “spaced apart from the outer surface” to meet the description set forth within this claim. Therefore, it is unclear what is intended by the limitations of the claims since the localized density must be inner. It is unclear what these claims intend to mean in light of the independent claim. 
Claims 26 and 28-30 depend from claim 24 and incorporate the limitations therein. Therefore, claims 26 and 28-30 are rejected for the reasons set forth above in regards to claim 24. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 21, 22, 25, and 27 rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/178693 (WO ‘693).
In regards to independent claim 1 and dependent claims 2-10, 21, 22, and 25, WO ‘693 is directed to a fixed-cutter drill bit that includes a metal-metal composite body having at least one metal-matrix composite blade. (Abstract) The ductile insert has a greater ductility than the metal-matrix composite thereby alleviating stresses imposed on the metal-matrix composite during manufacture of the bit or drilling. (Abstract) 
The body and the plurality of blades can be made up of a metal-matrix composite. (¶31) The metal-matrix composite can include any suitably hard material as the reinforcement material, such as tungsten carbide, and any suitably ductile material as the matrix material, such as a pure metal or metal alloy. (¶31) A binding material can be utilized. (¶56)
This reference sets forth a metal-matrix composite, however it does not specifically set forth localized areas as set forth within the instant claims. 
In the same field of endeavor of matrix drill bits, Lind is directed to matrix drill bits and other downhole tools may be formed with one or more layers of hard materials disposed on exterior portions thereof. (Abstract) 
It was known that for applications when resistance to extreme abrasion, erosion, and/or wear of a working surface and/or associated substrate is desired, a layer of hard abrasion, erosion, and/or wear resistant material be applied to the working surface to protect the associated substrate. (¶5) Applying hard facing to matrix materials such as a matrix bit body is often more difficult and technically challenging as compared with applying the same hard facing to a generally uniform, non-matrix metal surface. (¶5) Lind addresses this issue.
The matrix bit bodies for rotary drill bits or matrix bodies include one or more layers of hard material disposed at selected locations to provide substantially enhanced resistance to erosion, abrasion, wear, impact, and/or fatigue forces as compared to matrix bodies without such layers of hard materials. (¶8) The resulting matrix body may be described as having a dual phase exterior or dual surface composition. (¶9) 
As shown by figures 5 and 6, the structure can include voids. (See, e.g. 116 within Figures 5 and 6)
It would have been obvious to one of ordinary skill in the art to have utilized the configuration the hard material at selected locations within the matrix drill bit as set forth by Lind within the metal-matrix composite of WO ‘693. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a structure that provides additional resistance to erosion, abrasion, wear, impact, and/or fatigue forces where necessary based on the structure and/or intended use of the structure. This would also be achieved by selecting greater or lesser amounts of reinforcement density within the particular regions. 
As to claim 27, the claimed product does not appear to be patentably distinct from the product of the prior art whether it was made from a defective tool or other source. There are no limitations as to the structure or nature of the defective tool. Therefore, the prior art is considered to meet this particular claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784